DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on December 17th, 2021 for application no. 16/570,584 filed on September 13th, 2019. Claims 1-20 are pending. In the present amendment, claims 1, 4, 7, 9-10, 12 and 16-17 are amended.

Claim Objections
	Regarding Claim 17 (p. 10, lines 7-8), please change the recitation of “with the entire first mechanism being free of the bearing seats” to - - with the entire first side of the support mechanism being free of the bearing seats - - as this feature is previously referred to in claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2020/0393039), hereinafter Matsui, in view of Li et al. (US 2021/0332877), hereinafter Li.

Claim 1, Matsui teaches a propulsion system (Fig. 1, “hybrid vehicle” 8) for a motor vehicle, the propulsion system comprising: 
a casing (“casing” 40) having a first housing portion (“housing” 40a) and a second housing portion (“case cover” 40c) cooperating with one another to define a cavity (see Fig. 1); 
an electric motor (“electric motor” MG1) disposed within the cavity (see Fig. 1); 
an input member (“rotor shaft” 46 and “input shaft” 23) operably engaged with the motor (MG1) for receiving torque from the motor (MG1) to rotate about a first longitudinal axis (“first axis” CL1); 
a layshaft (“counter shaft” 32) operably engaged with the input member (46, 23) for receiving torque from the input member (46, 23) to rotate about a second longitudinal axis (“third axis” CL3); 
an output member (“differential device” 20) operably engaged with the layshaft (32) for receiving torque from the layshaft (32) to rotate about a third longitudinal axis (“fourth axis” CL4); 
a support mechanism (“axle case” 40b) attached to at least one (40a, 40c) of the first (40a) and second (40c) housing portions; 
a plurality of bearing seats (for receiving the bearings seen in Fig. 1) formed in the first housing portion (40a), the second housing portion (40c), and a second side (right side) of the support mechanism (40b); and 
a plurality of bearings (“bearings” 47a, 47b, 18, 61a, 61b, 62a, 62b) engaged with an associated one of the bearing seats (see Fig. 1) and configured to rotatably support the input member (46, 23), the layshaft (32), and the output member (20) in a fixed-free bearing arrangement (see Fig. 1).
Matsui does not teach “wherein the support mechanism comprises a first side that faces in a first direction toward the first housing portion and a second side that faces in a second direction opposite to the first direction and toward the second housing portion and is disposed within the cavity…wherein the first side of the support mechanism is free of the bearing seats and the bearings”.
Li teaches a support mechanism (Fig. 1, “gearbox front housing” 3) comprises a first side (right side) that faces in a first direction toward a first housing portion (“housing” 1) and a second side (left side) that faces in a second direction opposite to the first direction and toward a second housing portion (“gearbox rear housing” 7) and is disposed within a cavity (see Fig. 1),
wherein the first side (right side) of the support mechanism (3) is free of the bearing seats and the bearings (see Fig. 1).
Li also teaches “In order to simplify the structure, a motor rear end cover and a front gearbox body 3 of the gearbox are integrally manufactured, a shaft mounting bore is provided at gearbox front housing 3, and the main shaft 18 passes through the shaft mounting bore to enter the gearbox. Such a design can also effectively reduce the axial size of the power assembly, and simplify the structure of the power assembly” [0028] and “Gearbox front housing 3 of the gearbox is provided with a bearing seat and a sealing groove at the shaft mounting bore, the sealing groove is located on a right side of the bearing seat, the middle bearing 15 is mounted in the bearing seat, the oil seal 16 is mounted in the sealing groove, a first step is provided between the bearing seat and the sealing groove, the first step limits the right side of the middle bearing 15” [0043].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the support mechanism taught by Matsui with the bearing seat arrangment taught by Li, such that “wherein the support mechanism comprises a first side that faces in a first direction toward the first housing portion and a second side that faces in a second direction opposite to the first direction and toward the second housing portion and is disposed within the cavity…wherein the first side of the support mechanism is free of the bearing seats and the bearings”, as one of ordinary skill in the art would have recognized that the result of the combination 

Regarding Claim 2, Matsui and Li teach the propulsion system of claim 1,
Matsui teaches wherein the fixed-free bearing arrangement (Fig. 1, 47a, 47b and 18) for rotatably supporting the input member (46, 23) comprises: 
a first fixed bearing (47a) that engages an associated bearing seat in the second housing portion (40c) for axially and radially supporting the input member (46, 23) relative to the first longitudinal axis (CL1; see Fig. 1); and 
a first free bearing (47b) that engages an associated bearing seat in the support mechanism (40b) for radially supporting the input member (46, 23) relative to the first longitudinal axis (CL1; see Fig. 1). The claims do not explicitly state the difference between a fixed bearing and a free bearing.

Regarding Claim 4, Matsui and Li teach the propulsion system of claim 2.
The ball bearings taught by Matsui do not teach “wherein the first free bearing is in the form of one of a roller bearing and a ball bearing, and each of the roller bearing and the ball bearing comprises: an outer race attached to the associated bearing seat of the support mechanism by a press-fit; an axial retention mechanism for retaining the outer race to the associated bearing seat of the support mechanism; and an inner race formed on the input member”.
Li teaches a free bearing (Fig. 1, “middle bearing” 15) is in the form of one of a roller bearing and a ball bearing (15), and each of the roller bearing and the ball bearing (15) comprises: 
an outer race (see Fig. 1) attached to an associated bearing seat of a support mechanism (3) by a press-fit ([0017] - “a bearing cap is fixedly mounted to a left end face of the shaft mounting bore by a bolt to press an outer ring of the middle bearing to axially limit”); 
an axial retention mechanism (see Fig. 1 and ¶ [0017]) for retaining the outer race to the associated bearing seat of the support mechanism (3); and 
an inner race (see Fig. 1) formed on an input member (18).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the ball bearing taught by Matsui with the ball bearing taught by Li, such that “wherein the first free bearing is in the form of one of a roller bearing and a ball bearing, and each of the roller bearing and the ball bearing comprises: an outer race attached to the associated bearing seat of the support mechanism by a press-fit; an axial retention mechanism for retaining the outer race to the associated bearing seat of the support mechanism; and an inner race formed on the input member”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of limiting the travel of the bearings mounted to the support mechanism taught by Matsui while rotationally supporting the shafts taught by Matsui. See MPEP 2144.06(II) - SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.

Regarding Claim 5, Matsui and Li teach the propulsion system of claim 2, 
Matsui teaches wherein the fixed-free bearing arrangement (Fig. 1, 61a, 61b) for rotatably supporting the layshaft (32) comprises: 
a second fixed bearing (61a) that engages an associated bearing seat in the support mechanism (40b) for axially and radially supporting the layshaft (32) relative to the second longitudinal axis (CL3); and 
a second free bearing (61b) that engages an associated bearing seat in the first housing portion (40a) for radially supporting the layshaft (32) relative to the second longitudinal axis (CL3).

Regarding Claim 7, Matsui and Li teach the propulsion system of claim 5. 
The ball bearings taught by Matsui do not teach “wherein the second free bearing is in the form of one of a roller bearing and ball bearing, and each of the roller bearing and the ball bearing comprises: an outer race attached to the associated bearing seat of the first housing portion by a press-fit; an axial retention mechanism for retaining the outer race in the associated bearing seat of the first housing portion; and an inner race formed on the layshaft”.
Li teaches a free bearing (Fig. 1, 15) is in the form of one of a roller bearing and ball bearing (15), and each of the roller bearing and the ball bearing comprises: 
an outer race (see Fig. 1) attached to the associated bearing seat of a first housing portion (3) by a press-fit (see ¶ [0017]); 
an axial retention mechanism (see Fig. 1 and ¶ [0017]) for retaining the outer race in the associated bearing seat of the first housing portion (3); and 
an inner race formed on a layshaft (18; see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the ball bearing taught by Matsui with the ball bearing taught by Li, such that “wherein the second free bearing is in the form of one of a roller bearing and ball bearing, and each of the roller bearing and the ball bearing comprises: an outer race attached to the associated bearing seat of the first housing portion by a press-fit; an axial retention mechanism for retaining the outer race in the associated bearing seat of the first housing portion; and an inner race formed on the layshaft”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of limiting the travel of the bearings mounted to the first housing portion taught by Matsui while rotationally supporting the shafts taught by Matsui. See MPEP 2144.06(II) - SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.

Regarding Claim 8, Matsui and Li teach the propulsion system of claim 5, 
Matsui teaches wherein the fixed-free bearing arrangement (Fig. 1, 62a, 62b) for rotatably supporting the output member (20) comprises: 
27P049410-US-NPa third fixed bearing (62a) that engages an associated bearing seat in the support mechanism (40b) for axially and radially supporting the output member (20) relative to the third longitudinal axis (CL4); and 
a third free bearing (62b) that engages an associated bearing seat in the first housing portion (40a) for radially supporting the output member (20) relative to the third longitudinal axis (CL4). 

Claims 3, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2020/0393039), in view of Li (US 2021/0332877), and in view of Kikukawa et al. (US 2010/0234157), hereinafter Kikukawa.

Regarding Claim 3, Matsui and Li teach the propulsion system of claim 2. 
The ball bearings taught by Matsui and Li do not teach “wherein the first fixed bearing is in the form of a ball bearing comprising: an outer race attached to the associated bearing seat of the second housing portion by one of a press-fit and a slip-fit; a snap ring for retaining the outer race in the associated bearing seat of the second housing portion, wherein the snap ring is one of a tapered-section snap ring and a constant-section snap ring; an inner race attached to the input member by at least one of a press-fit and a slip-fit; a threaded fastener for retaining the inner race on the input member; and a plurality of spherical ball elements separating the outer and inner races from one another”.
Kikukawa teaches a first fixed bearing (Fig. 1, “ball bearing” 22) is in the form of a ball bearing (22) comprising: 
“case” 20) by one of a press-fit and a slip-fit ([0044] - “A stopper 22a is inserted on the end portion opposite the bearing disposition portion 16a, and the ball bearing 22 is press fitted by using a bearing fixing portion 16e provided at this end on the opposite side as a press fitting surface. A nut 26 is then screwed onto the threaded portion 16d for tightening and the ball bearing 22 is tightened”); 
a snap ring (“stopper” 22a) for retaining the outer race (22) in the bearing seat of the housing portion (20), 
wherein the snap ring (22a) is one of a tapered-section snap ring (see Fig. 1) and a constant-section snap ring; 
an inner race (22) attached to an input member (“shaft” 16) by at least one of a press-fit and a slip- fit (see [0044]); 
a threaded fastener (“nut” 26) for retaining the inner race on the input member (16; see [0044]); and 
a plurality of spherical ball elements (22) separating the outer and inner races from one another (see Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the ball bearing assembly taught by Matsui with the ball bearing assembly taught by Kikukawa, such that “wherein the first fixed bearing is in the form of a ball bearing comprising: an outer race attached to the associated bearing seat of the second housing portion by one of a press-fit and a slip-fit; a snap ring for retaining the outer race in the associated bearing seat of the second housing portion, wherein the snap ring is one of a tapered-section snap ring and a constant-section snap ring; an inner race attached to the input member by at least one of a press-fit and a slip-fit; a threaded fastener for retaining the inner race on the input member; and a plurality of spherical ball elements separating the outer and inner races from one another”, as one of ordinary skill in the art would have recognized that the 

Regarding Claim 6, Matsui and Li teach the propulsion system of claim 5. 
The ball bearings taught by Matsui and Li do not teach “wherein the second fixed bearing is in the form of a ball bearing comprising: an outer race attached to the associated bearing seat of the support mechanism by one of a press-fit and a slip-fit;26P049410-US-NP a snap ring for retaining the outer race in the associated bearing seat of the support mechanism, wherein the snap ring is one of a tapered-section snap ring and a constant- section snap ring; an inner race attached to the layshaft by at least one of a press-fit and a slip-fit; a threaded fastener for retaining the inner race on the layshaft; and a plurality of spherical ball elements separating the outer and inner races from one another”.
Kikukawa teaches a fixed bearing (Fig. 1, 22) is in the form of a ball bearing (22) comprising: 
an outer race (22) attached to a bearing seat of a housing portion (20) by one of a press-fit and a slip-fit (see [0044]); 
a snap ring (22a) for retaining the outer race (22) in the bearing seat of the housing portion (20), 
wherein the snap ring (22a) is one of a tapered-section snap ring (see Fig. 1) and a constant-section snap ring; 
an inner race (22) attached to an input member (16) by at least one of a press-fit and a slip- fit (see [0044]); 
a threaded fastener (26) for retaining the inner race on the input member (16; see [0044]); and 

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the ball bearing assembly taught by Matsui with the ball bearing assembly taught by Kikukawa, such that “wherein the second fixed bearing is in the form of a ball bearing comprising: an outer race attached to the associated bearing seat of the support mechanism by one of a press-fit and a slip-fit;26P049410-US-NP a snap ring for retaining the outer race in the associated bearing seat of the support mechanism, wherein the snap ring is one of a tapered-section snap ring and a constant-section snap ring; an inner race attached to the layshaft by at least one of a press-fit and a slip-fit; a threaded fastener for retaining the inner race on the layshaft; and a plurality of spherical ball elements separating the outer and inner races from one another”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a bearing that prevents unintended movement within the support mechanism taught by Matsui. See MPEP 2144.06(II) - SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.

Regarding Claim 9, Matsui and Li teach the propulsion system of claim 8. 
The ball bearings taught by Matsui and Li do not teach “wherein the third fixed bearing is in the form of one of a roller bearing and ball bearing, and each of the roller bearing and the ball bearing comprises: an outer race attached to the associated bearing seat of the support mechanism by one of a press-fit or slip-fit; a snap ring for retaining the outer race in the associated bearing seat of the support mechanism; an inner race attached to the output member by at least one of a press-fit and a slip-fit; and a threaded fastener for retaining the inner race on the output member”.

an outer race (22) attached to a bearing seat of a support housing (20) by one of a press-fit or slip-fit (see [0044]); 
a snap ring (22a) for retaining the outer race (22) in the bearing seat of the support housing (20); 
an inner race (22) attached to an output member (16) by at least one of a press-fit and a slip-fit (see [0044]); 
a threaded fastener (26) for retaining the inner race on the output member (16).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the ball bearing assembly taught by Matsui with the ball bearing assembly taught by Kikukawa, such that “wherein the third fixed bearing is in the form of one of a roller bearing and ball bearing, and each of the roller bearing and the ball bearing comprises:  an outer race attached to the associated bearing seat of the support mechanism by one of a press-fit or slip-fit; a snap ring for retaining the outer race in the associated bearing seat of the support mechanism; an inner race attached to the output member by at least one of a press-fit and a slip-fit; and a threaded fastener for retaining the inner race on the output member”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a bearing that prevents unintended movement within the support mechanism taught by Matsui. See MPEP 2144.06(II) - SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.

Regarding Claim 10, Matsui and Li teach the propulsion system of claim 8. 
 “wherein the third free bearing is in the form of a roller bearing comprising: an outer race attached to the associated bearing seat of the first housing portion…28P049410-US-NPan axial retention mechanism for retaining the outer race in the associated bearing seat of the first housing portion; and an inner race formed on the output member”.
Kikukawa teaches a bearing (Fig. 1, “roller bearing” 18) is in the form of a roller bearing comprising: 
an outer race (18) attached to an associated bearing seat of a housing portion (20); 
an axial retention mechanism (shoulder portion of case 20) for retaining the outer race (18) in the associated bearing seat of the housing portion (20); and 
an inner race (“bearing disposition portion” 16a) formed on an output member (16).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the ball bearing taught by Matsui with the roller bearing taught by Kikukawa, such that “wherein the third free bearing is in the form of a roller bearing comprising: an outer race attached to the associated bearing seat of the first housing portion…28P049410-US-NPan axial retention mechanism for retaining the outer race in the associated bearing seat of the first housing portion; and an inner race formed on the output member”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of providing a bearing arrangement that would simplify the assembling of the propulsion device taught by Matsui and Li. See MPEP 2144.06(II) - SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE.
Kikukawa does not explicitly teach “an outer race attached to an associated bearing seat of a housing portion by a press-fit”. In other words, Kikukawa does not 
However, Kikukawa does teach “As for opposite end of the secondary sheave 2, the side of the case 20 of the stepless transmission is press fitted in a portion of the ball bearing 22, whereby the opposite end is fixed to the case 20 of the stepless transmission via the ball bearing 22. The stopper 22a is then tightened with a bolt to the side of the case 20 of the stepless transmission. As a result, the opposite end is rotatably supported inside the case 20 of the stepless transmission, and the secondary sheave 2 is prevented from moving in the axial direction”.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to press-fit the outer race of the roller bearing taught by Kikukawa as suggested Kikukawa, such that “an outer race attached to an associated bearing seat of a housing portion by a press-fit”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of preventing unintended movement of the roller bearing taught by Kikukawa.

Regarding Claim 11, Matsui, Li and Kikukawa teach the propulsion system of claim 6, 
Matsui teaches wherein the support mechanism (Fig. 2, 40b) comprises a plate (“partition wall” 56) having a plurality of ribs (see Fig. 2) configured to reinforce the plate (56) and a peripheral edge (portions between 40a and 40c seen in Fig. 1) attached to the first (40a) and second (40c) housing portions.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2020/0393039), in view of Li (US 2021/0332877), and in view of Steiner et al. (US 2020/0109774), hereinafter Steiner.

Regarding Claim 12, Matsui teaches a propulsion system (Fig. 1, 8) for a motor vehicle, the propulsion system comprising: 
a casing (40) having a first housing portion (40a) and a second housing portion (40c) cooperating with one another to define a cavity (see Fig. 1); 
an electric motor (MG1) disposed within the cavity (see Fig. 1); 
an input member (46, 23) operably engaged with the motor (MG1) for receiving torque from the motor (MG1) to rotate about a first longitudinal axis (CL1); 
a layshaft (32) operably engaged with the input member (46, 23) for receiving torque from the input member (46, 23) to rotate about a second longitudinal axis (CL3); 
an output member (20) operably engaged with the layshaft (32) for receiving torque from the layshaft (32) to rotate about a third longitudinal axis (CL4); 
a support mechanism (40b) attached to at least one (40a, 40c) of the first (40a) and second (40c) housing portions;
a plurality of bearing seats (for receiving bearings 47a, 47b, 18, 61a, 61b, 62a and 62b) formed in the first housing portion (40a), the second housing portion (40c), and a second side (left side) of the support mechanism (40b); and 
a plurality of bearings (47a, 47b, 18, 61a, 61b, 62a and 62b) engaged with an associated one of the bearing seats (see Fig. 1) and configured to rotatably support the input member (46, 23), the layshaft (32), and the output member (20) in a fixed-free bearing arrangement.
Matsui does not teach “wherein the support mechanism comprises a first side that faces in a first direction toward the first29P049410-US-NP housing portion and a second side that faces in a second direction opposite to the first direction and toward the second housing portion and is disposed within the cavity…wherein the entire first side of the support mechanism is free of the bearings and the bearing seats”.

wherein the entire first side (right side) of the support mechanism (3) is free of the bearings and the bearing seats (see Fig. 1).
Li also teaches “In order to simplify the structure, a motor rear end cover and a front gearbox body 3 of the gearbox are integrally manufactured, a shaft mounting bore is provided at gearbox front housing 3, and the main shaft 18 passes through the shaft mounting bore to enter the gearbox. Such a design can also effectively reduce the axial size of the power assembly, and simplify the structure of the power assembly” [0028] and “Gearbox front housing 3 of the gearbox is provided with a bearing seat and a sealing groove at the shaft mounting bore, the sealing groove is located on a right side of the bearing seat, the middle bearing 15 is mounted in the bearing seat, the oil seal 16 is mounted in the sealing groove, a first step is provided between the bearing seat and the sealing groove, the first step limits the right side of the middle bearing 15” [0043].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the support mechanism taught by Matsui with the bearing seat arrangement taught by Li, such that “wherein the support mechanism comprises a first side that faces in a first direction toward the first29P049410-US-NP housing portion and a second side that faces in a second direction opposite to the first direction and toward the second housing portion and is disposed within the cavity…wherein the entire first side of the support mechanism is free of the bearings and the bearing seats”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of limiting the travel of the bearings mounted to the support mechanism taught by Matsui while 
Matsui or Li do not explicitly teach “a plurality of pilot holes formed in an associated one of the first housing portion, the second housing portion, and the support mechanism, wherein the pilot holes are disposed relative to the bearing seats such that alignment of the pilot holes with one another disposes the input member relative to the layshaft for operably engaging the input member with the layshaft; a guide pin configured to be received in the pilot holes when the pilot holes are aligned with one another”. However, Matsui does suggest a plurality of guide pins that aid in the alignment of the respective housing portions as seen in Examiner Fig. 1 below.

    PNG
    media_image1.png
    567
    586
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 2 of Matsui
“receiving bores”) formed in a first housing portion (Fig. 2, “base plate” 3), a second housing portion (“cover element” 4), and a support mechanism (“intermediate element” 12), 
	wherein the pilot holes are disposed relative to bearing seats (“bearing point” 19) such that alignment of the pilot holes with one another disposes an input member (“gear wheel” 6) relative to a layshaft (“gear wheel” 7) for operably engaging the input member (6) with the layshaft (7); 
	a guide pin (“connecting element” 24) configured to be received in the pilot holes when the pilot holes are aligned with one another ([0059] - “The base plate 3 and the cover element 4 and additionally the intermediate element 12 are aligned with respect to one another and interconnected via connecting elements 24. The connecting elements 24 extend along the axial direction 9 through the intermediate element 12 and connect the base plate 3 and the cover element 4”).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the housing taught by Matsui and Li with the pilot holes and guide pins taught by Steiner, such that “a plurality of pilot holes formed in an associated one of the first housing portion, the second housing portion, and the support mechanism, wherein the pilot holes are disposed relative to the bearing seats such that alignment of the pilot holes with one another disposes the input member relative to the layshaft for operably engaging the input member with the layshaft; a guide pin configured to be received in the pilot holes when the pilot holes are aligned with one another”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of aiding the alignment of the respective housing portions during assembly of the propulsion system taught by Matsui and Li. 

Claim 13, Matsui, Li and Steiner teach the propulsion system of claim 12, 
Matsui teaches wherein the plurality of bearings (Fig. 1, 47a, 47b, 18, 61a, 61b, 62a and 62b) comprises: 
a first fixed bearing (Fig. 1, 47a) that engages an associated bearing seat in the second housing portion (40c) for axially and radially supporting the input member (46, 23) relative to the first longitudinal axis (CL1); and 
a second fixed bearing (61a) that engages an associated bearing seat in the support mechanism (40b) for axially and radially supporting the layshaft (32) relative to the second longitudinal axis (CL3);  30P049410-US-NP 
wherein the input member (46, 23) and the layshaft (32) operably engage one another, in response to the pilot holes (taught by Steiner) of the second housing portion (40c) and the support mechanism (40b) being aligned with one another (see Fig. 1).  

Regarding Claim 14, Matsui, Li and Steiner teach the propulsion system of claim 13, 
Matsui teaches wherein the plurality of bearings (Fig. 1, 47a, 47b, 18, 61a, 61b, 62a and 62b) further comprise a first free bearing (47b) that engages an associated bearing seat in the support mechanism (40b) for radially supporting the input member (46, 23) on the support mechanism (40b), in response to the pilot holes (taught by Steiner) of the second housing portion (40c) and the support mechanism (40b) being aligned with one another (see Fig. 1). 
 
Regarding Claim 15, Matsui, Li and Steiner teach the propulsion system of claim 14 
Matsui teaches wherein the plurality of bearings (Fig. 1, 47a, 47b, 18, 61a, 61b, 62a and 62b) further comprise 

 
Regarding Claim 16, Matsui, Li and Steiner teach the propulsion system of claim 15, 
Matsui teaches wherein the plurality of bearings (Fig. 1, 47a, 47b, 18, 61a, 61b, 62a and 62b) further comprise: 
a third fixed bearing (62a) that engages an associated bearing seat in the support mechanism (40b) for axially and radially supporting the output member (20) on the support mechanism (40b); and 
a third free bearing (62b) that engages an associated bearing seat in the first housing portion (40a) for radially supporting the output member (20) on the first housing portion (40a), 31P049410-US-NPin response to the pilot holes (taught by Steiner) of the first housing portion (40a) and the support mechanism (40b) being aligned with one another. 

Regarding Claim 17, Matsui teaches a method for assembling a propulsion system (Fig. 1, 8) for a motor vehicle, 
the propulsion system (8) including a casing (40) that has a first housing portion (40a) and a second housing portion (40c), 
the propulsion system (8) further including an electric motor (MG1), an input member (46, 23), a layshaft (32), an output member (20), a support mechanism (40b), a plurality of bearing seats (for receiving bearings 47a, 47b, 18, 61a, 61b, 62a and 62b), 
with the support mechanism (40b) having a first side (right side) facing the first housing portion (40a) and a second side (left side) facing the second housing portion (40c), 

forming the bearing seats in the first housing portion (40a), the second housing portion (40c), and the second side (left side) of the support mechanism (40b); 
radially and axially supporting, using a first fixed bearing (47a), the input member (46, 23) on the second housing portion (40c) such that the input member (46, 23) is operably engaged with the electric motor (MG1) for receiving torque from the motor (MG1) to rotate about a first longitudinal axis (CL1); 
radially and axially supporting, using a second fixed bearing (61a), the layshaft (32) on the support mechanism (40b) such that the layshaft (32) is capable of rotating about a second longitudinal axis (CL3); 
radially and axially supporting, using a third fixed bearing (62a), the output member (20) on the support mechanism (40b) such that the output member (20) is operably engaged with the layshaft (32) for receiving torque from the layshaft (32) to rotate about a third longitudinal axis (CL4); 32P049410-US-NPand 
connecting the first (40a) and second (40c) housing portions to one another to define a cavity where the second side (left side) of the support mechanism (40b) is having the bearing seats is disposed (see Fig. 1).
Matsui does not teach “the first side of the support mechanism facing in a first direction toward the first housing portion and the second side of the support mechanism facing in a second direction opposite to the first direction and toward the second housing portion, with the entire first mechanism being free of the bearing seats”.
Li teaches a first side (right side) of a support mechanism (Fig. 1, 3) facing in a first direction toward a first housing portion (1) and a second side (left side) of the support mechanism (3) facing in a second direction opposite to the first direction and toward a second housing portion (7), with the entire first mechanism (right side of 3) being free of the bearing seats (see Fig. 1).
“In order to simplify the structure, a motor rear end cover and a front gearbox body 3 of the gearbox are integrally manufactured, a shaft mounting bore is provided at gearbox front housing 3, and the main shaft 18 passes through the shaft mounting bore to enter the gearbox. Such a design can also effectively reduce the axial size of the power assembly, and simplify the structure of the power assembly” [0028] and “Gearbox front housing 3 of the gearbox is provided with a bearing seat and a sealing groove at the shaft mounting bore, the sealing groove is located on a right side of the bearing seat, the middle bearing 15 is mounted in the bearing seat, the oil seal 16 is mounted in the sealing groove, a first step is provided between the bearing seat and the sealing groove, the first step limits the right side of the middle bearing 15” [0043].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the support mechanism taught by Matsui with the bearing seat arrangement taught by Li, such that “the first side of the support mechanism facing in a first direction toward the first housing portion and the second side of the support mechanism facing in a second direction opposite to the first direction and toward the second housing portion, with the entire first mechanism being free of the bearing seats”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of limiting travel of the bearings mounted to the support mechanism taught by Matsui while rotationally supporting the input member, the layshaft and the output member taught by Matsui.
Matsui or Li do not explicitly teach “a guide pin…forming a plurality of pilot holes in the first housing portion, the second housing portion, and the support mechanism relative to the bearing seats…aligning the pilot holes formed in the first housing portion, the second housing portion, and the support mechanism, such that the layshaft is operably engaged with the input member for receiving torque from the input member to rotate about the second longitudinal axis”. However, Matsui does suggest a plurality of 
Steiner teaches a guide pin (Fig. 2, 24),
forming a plurality of pilot holes ([0051] - “receiving bores”) in a first housing portion (3), a second housing portion (4), and a support mechanism (12) relative to bearing seats (19),
aligning (see Figs. 1-4) the pilot holes formed in the first housing portion (3), the second housing portion (4), and the support mechanism (12), such that a layshaft (7) is operably engaged with an input member (6) for receiving torque from the input member (6) to rotate about a longitudinal axis (“axes of rotation” 22).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the housing taught by Matsui and Li with the pilot holes and guide pins taught by Steiner, such that “a guide pin…forming a plurality of pilot holes in the first housing portion, the second housing portion, and the support mechanism relative to the bearing seats…aligning the pilot holes formed in the first housing portion, the second housing portion, and the support mechanism, such that the layshaft is operably engaged with the input member for receiving torque from the input member to rotate about the second longitudinal axis”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of aiding the alignment of the respective housing portions during assembly of the propulsion system taught by Matsui and Li.

Regarding Claim 18, Matsui, Li and Steiner teach the method of claim 17, 
Matsui further comprising attaching a plurality of outer races (Fig. 2, ball bearing received at CL1 and Fig. 5, 62a) to an associated one of the bearing seats (see Figs. 2 and 5).
“further comprising attaching a plurality of outer races to an associated one of the bearing seats, using at least one of a press-fit, a tapered-section snap ring, and a constant-section snap ring”. However, Matsui suggests the use of a snap ring as a bearing retainer at axes CL2 and CL3 (see Fig. 2). 
Steiner teaches “At least one of the bearing bushings (particularly preferably the two bearing bushings) is preferably connected to the base plate or to the cover element via a press fit. A press fit means here that, before the bearing bushing and housing are joined, an outside diameter of the bearing bushing is larger than an inside diameter of the receiving bore (in the housing) for the bearing bushing” [0020].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to install the ball bearings taught by Matsui with the press fit connection taught by Steiner, such that “further comprising attaching a plurality of outer races to an associated one of the bearing seats, using at least one of a press-fit, a tapered-section snap ring, and a constant-section snap ring”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of accurately locating the ball bearings taught by Matsui in order to promote a longer service life of the internal propulsion system components.

Regarding Claim 19, Matsui, Li and Steiner teach the method of claim 17, 
Matsui teaches further comprising attaching a plurality of inner races (Fig. 1, 47a, 47b, 18, 61a, 61b, 62a and 62b) to an associated one of the input member (46, 23), the layshaft (32), and the output member (20).  
Matsui does not explicitly teach “further comprising attaching a plurality of inner races to an associated one of the input member, the layshaft, and the output member, using at least one of a press-fit, a tapered-section snap ring, and a constant-section snap ring”. In other words, Matsui does not explicitly teach how the bearings are secured to their respective shafts.
Li teaches “a right end face of a hub of the first gear presses an inner ring of the middle bearing” [0012].
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to install the ball bearings taught by Matsui with the press fit connection taught by Li, such that “further comprising attaching a plurality of inner races to an associated one of the input member, the layshaft, and the output member, using at least one of a press-fit, a tapered-section snap ring, and a constant-section snap ring”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of accurately locating the ball bearings taught by Matsui in order to promote a longer service life of the internal propulsion system components.

Regarding Claim 20, Matsui, Li and Steiner teach the method of claim 17 further comprising, 
Matsui teaches in response to the pilot holes (taught by Steiner) being aligned with one another: 
radially supporting, using a first free bearing (Fig. 1, 47b), the input member (46, 23) on the support mechanism (40b); 
radially supporting, using a second free bearing (61b), the layshaft (32) on the first housing portion (40a); 
radially supporting, using a third free bearing (62b), the output member (20) on the first housing portion (40a).

Response to Arguments
The Applicant's arguments filed December 17th, 2021 are in response to the Office Action mailed September 27th, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 4, 7 and 9-10, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the last Office Action are withdrawn.
Regarding Claims 1, 12 and 17, Applicant has recited features that distinguish from those taught by the prior art of Matsui (US 2020/0393039); however, the claimed invention is still obvious over Matsui (US 2020/0393039) in view of Li (US 2021/0332877). See detailed and relevant rejections presented above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Absenger (US 2021/0394600) and Mizutani (WO 2020/067259) listed in the attached "Notice of References Cited" disclose similar propulsion systems comprising support mechanisms related to various aspects of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659